        Case 1:19-cv-10648-KPF Document 36 Filed 09/15/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

L.E.K. CONSULTING LLC,

                             Plaintiff,
                                                       19 Civ. 10648 (KPF)
                      -v.-
                                                              ORDER
AMICUS CAPITAL PARTNERS, LLC,

                             Defendant.

KATHERINE POLK FAILLA, District Judge:

      On August 14, 2020, the Court held a hearing regarding Defendant’s

default in this action. (Minute Entry of August 14, 2020). At the hearing,

Defendant agreed that an entry of default was warranted. (Id.). However, the

parties disputed whether the amount for the default judgment should be based

on the agreement undergirding Plaintiff’s Complaint in this action, or whether

instead the amount should be based on the settlement agreement executed

between the parties. (Id.). The Court ordered the parties to submit letter briefs

addressing the issue (id.), and the parties filed said briefs on September 4,

2020 (Dkt. #34-35).

      Having carefully considered the parties’ submissions, the Court finds

that the settlement agreement provides the relevant amount for the default

judgment. As Plaintiff notes (see Dkt. #34), the controlling question of law is

whether the settlement agreement constitutes an executory accord or a

substitute agreement. If it is the former, then Plaintiff’s original claims remain

live; if the latter, Plaintiff may only seek relief based on the settlement

agreement. See Nat’l Am. Corp. v. Fed. Republic of Nigeria, 448 F. Supp. 622,
        Case 1:19-cv-10648-KPF Document 36 Filed 09/15/20 Page 2 of 4




643 (S.D.N.Y. 1978). “The parties’ intent dictates the proper characterization of

the contract at issue, which is ordinarily a question of fact.” C3 Media & Mktg.

Grp., LLC v. Firstgate Internet, Inc., 419 F. Supp. 2d 419, 434 (S.D.N.Y. 2005)

(citing Frank Felix Assocs., Ltd. v. Austin Drugs, Inc., 111 F.3d 284, 287 (2d Cir.

1997)). “However, where the parties have manifested their intent on the face of

the document, the court can make this determination as a matter of law based

on the documents before the court.” Id. (quoting Koening Iron Works, Inc. v.

Sterling Factories, Inc., No. 89 Civ. 4257 (THK), 1999 WL 178785, at *8

(S.D.N.Y. Mar. 30, 1999)). Moreover, while there is a presumption that “one

does not surrender an existing obligation for a promise to perform in the

future,” Albee Truck Inc. v. Halpin Fire Equip. Inc., 615 N.Y.S.2d 118, 120 (3d

Dep’t 1994) (quoting Goldbard v. Empire State Mut. Life Ins. Co., 171 N.Y.S.2d

194, 201 (1st Dep’t 1958)), “courts hasten to find an intention to have a

substituted or superseding agreement discharging the old where [a] settlement

has resulted in formalized papers with unequivocal language,” Nat’l Am. Corp.,

448 F. Supp. at 643 (quoting Goldbard, 171 N.Y.S.2d at 200).

      Here, it is readily apparent from its face that the settlement agreement

was intended to supersede the original contract between the parties. The

settlement agreement both provides for a complete release of all claims arising

from the original dispute between the parties and, even more persuasively,

provides for a specific remedy should Defendant fail to pay the amount

required by the settlement. (See Dkt. #34, Ex. A). In addition, the settlement

agreement offers no language indicating that Plaintiff’s claims would remain

                                        2
        Case 1:19-cv-10648-KPF Document 36 Filed 09/15/20 Page 3 of 4




live pending Defendant’s performance of the settlement. While the settlement

agreement does provide that Plaintiff will have the lawsuit between the parties

dismissed upon receipt of the required payment (see id.), it does not state that

Plaintiff’s claims remain actionable pending such payment. Given the

unequivocal language of the settlement agreement, it is clear that the

settlement agreement superseded any prior contracts between the parties, and

is therefore the only valid source for determining the amount for the default

judgment. Moreover, the Court will not grant Plaintiff the equitable remedy of

rescission of the settlement agreement, given that Plaintiff has failed to show

that it “lacks an adequate remedy at law.” C3 Media, 419 F. Supp. 2d at 435

(quoting Faden Bayes Corp. v. Ford Motor Co., No. 97 Civ. 1867 (MBM), 1997

WL 426100, at *2 (S.D.N.Y. July 30, 1997)). While the amount provided by the

settlement agreement is certainly less than Plaintiff would have received from

the original contract, it is not inadequate.

      Accordingly, the Court ORDERS that Plaintiff be awarded $475,000 in

damages. The Court further ORDERS that interest shall accrue on this

amount at the rate of 18% per annum as of the date of this Order. See

Westinghouse Credit Corp. v. D’Urso, 371 F.3d 96, 102 (2d Cir. 2004) (noting

that parties are free to set a post-judgment interest rate by contract as long as

they do so through “clear, unambiguous[,] and unequivocal language”).

Finally, should Plaintiff wish to seek attorney’s fees and costs relating to the

enforcement of this Judgment, the Court ORDERS that such a motion be filed




                                         3
        Case 1:19-cv-10648-KPF Document 36 Filed 09/15/20 Page 4 of 4




no later than October 14, 2020. Opposition papers, if any, shall be filed by

October 28, 2020.

      SO ORDERED.

Dated: September 15, 2020
       New York, New York

                                             KATHERINE POLK FAILLA
                                            United States District Judge




                                       4
